Name: Commission Regulation (EC) NoÃ 1813/2004 of 19 October 2004 amending Regulation (EC) NoÃ 1433/2003 laying down detailed rules for the application of Council Regulation (EC) NoÃ 2200/96 as regards operational funds, operational programmes and financial assistance
 Type: Regulation
 Subject Matter: regions and regional policy;  EU finance;  agricultural structures and production;  agricultural policy
 Date Published: nan

 20.10.2004 EN Official Journal of the European Union L 319/5 COMMISSION REGULATION (EC) No 1813/2004 of 19 October 2004 amending Regulation (EC) No 1433/2003 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational funds, operational programmes and financial assistance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 48 thereof, Whereas: (1) Under Article 17 of Commission Regulation (EC) No 1433/2003 (2), once the operational programmes submitted by producer organisations have been approved Member States are to establish the approved amount of aid not later than 15 December of the year preceding implementation of the programme. In order to improve overall budget management, the Member States must inform the Commission of the total amount of aid approved for all operational programmes. (2) Under Article 26 of Regulation (EC) No 1433/2003, data on producer organisations, operational funds and operational programmes must be the subject of reports from the Member States to be communicated to the Commission by 1 June each year in accordance with Annex III to that Regulation. Figures relating to the final aid payments actually made are to be submitted on 15 November at the latest. Experience in recent years has shown that the two deadlines are an unnecessary administrative complication. The process should be simplified by requiring Member States to send reports including definitive information on final aid payments each year by 15 November at the latest. (3) Annex I to Regulation (EC) No 1433/2003 gives a complete list of operations and expenditure which may be covered by operational programmes. This expenditure includes, in point 2 of that Annex, the specific costs of quality improvement measures, including the purchase of certified seed. Experience has shown that the term certified seed must be clarified by explicit reference to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (3), which corresponds to the objective of improving and supporting the quality mentioned in the above Regulation. (4) Regulation (EC) No 1433/2003 should therefore be amended accordingly. (5) The Management Committee for fresh Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1433/2003 is hereby amended as follows: 1. the following paragraph is added to Article 17: Member States shall communicate to the Commission, within 30 days of that date, the total amount of aid approved for all operational programmes.; 2. in Article 26(1), 1 June is replaced by 15 November; 3. in Annex I, point 2(d) is replaced by: (d) quality improvement measures, including certified mycelium and plants and seed of the categories basic seed  and certified seed , as defined by Council Directive 2002/55/EC (4); 4. in part 3 of Annex III, point 3 is deleted. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. However, Article 1(3) shall not apply to operational programmes already approved by the Member States. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 203, 12.8.2003, p. 25. (3) OJ L 193, 20.7.2002, p. 33. Directive as last amended by Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 268, 18.10.2003, p. 1). (4) OJ L 193, 20.7.2002, p. 33.